Dismissed and Opinion filed April 17, 2003








Dismissed and Opinion filed April 17, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00357-CR
____________
 
RODNEY WAYNE HILL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 179th District Court
Harris County, Texas
Trial
Court Cause No. 913,795
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of a controlled
substance on February 10, 2003.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to fifteen years confinement in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed April 17, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).